Case 1:20-cv-00117-JMS-RT Document 28 Filed 06/26/20 Page 1 of 6             PageID #: 287




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


  WENDY TUOMELA,                                 Civ. No. 20-00117 JMS-RT

                       Plaintiff,                ORDER GRANTING
                                                 DEFENDANT’S MOTION FOR
           vs.                                   JUDGMENT ON THE PLEADINGS
                                                 AS TO COUNT ONE (EXTORTION),
  WALDORF-ASTORIA GRAND                          ECF NO. 18
  WAILEA HOTEL,

                       Defendant.


   ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON
    THE PLEADINGS AS TO COUNT ONE (EXTORTION), ECF NO. 18

                                    I. INTRODUCTION

                 Defendant Waldorf-Astoria Management, LLC 1 moves pursuant to

 Federal Rule of Civil Procedure 12(c) for judgment on the pleadings as to Count

 One of pro se Plaintiff Wendy Tuomela’s (“Plaintiff” or “Tuomela”) Complaint.

 ECF No. 18. The court has reviewed the Motion; the Opposition, ECF No. 23; and

 the Reply, ECF No. 24; and decides the matter under Local Rule 7.1(c) without a

 hearing. Based on the following, the motion is GRANTED—Count One is

 DISMISSED with prejudice.


       1
         The pro se Complaint and caption name Defendant as “Waldorf-Astoria Grand Wailea
 Hotel.” The court refers to Defendant simply as “Waldorf-Astoria” or “Defendant.”

                                             1
Case 1:20-cv-00117-JMS-RT Document 28 Filed 06/26/20 Page 2 of 6                   PageID #: 288




                                      II. DISCUSSION

               Count One of the Complaint alleges in full as follows:

               Count 1: Extortion: Elements of Extortion; Extortion is the
               obtaining of property from another, with his/her consent,
               induced by the wrongful use of actual or threatened force,
               violence, fear, or under color of official right. The Use of a
               threat in order to obtain money or anything of value constitutes
               the crime of extortion. Intent is also regarded as an element for
               extortion. Extortion is a specific intent crime. (H.R.S. Div. 4.
               663-2 & H.R.S 707-764)

               On April 13th, 2018, Mike Palazzotto, and Carol Kawabata,
               verbally threatened Ms. Tuomela with incarceration. On April
               17th, 2018, Ms. Tuomela gave Mr. Palazzotto 2-$100.00 bills.
               Then threatened her again with incarceration if she did not pay
               an additional $900.00 in cash. The threat was real and present
               and created fear in Ms. Tuomela. Mr. Palazzotto had a Maui
               Police Officer and squad car posted outside the office with
               handcuffs waiting to arrest her if she didn’t comply with his
               demands. She went upstairs in the hotel and got the cash then
               delivered it to Ms. Kawabata and Mr. Palazzotto. After giving
               them the cash she was released without being arrested. The
               cash was literally a ransom. (Ransom: a sum of money or other
               payment demanded or paid for the release to freedom of a
               person held, not at will).

 ECF No. 1-1 at PageID #12.2 This Count apparently seeks to enforce (or seeks

 damages for violation of) Hawaii Revised Statutes (“HRS”) § 707-764, which is a




        2
         The Complaint also alleges four other Counts (breach of fiduciary duty, defamation,
 wrongful termination, and breach of contract) which are not at issue here. See ECF No. 1-1 at
 PageID #13-19.


                                                2
Case 1:20-cv-00117-JMS-RT Document 28 Filed 06/26/20 Page 3 of 6                    PageID #: 289




 statute criminalizing extortion. 3

                Waldorf-Astoria argues that Count One should be dismissed because

 Plaintiff lacks standing to enforce a criminal statute, and there is no civil cause of

 action for violation of the statute. 4 The court agrees.

                “[I]n American jurisprudence . . . a private citizen lacks a judicially

 cognizable interest in the prosecution or nonprosecution of another.” Linda R.S. v.

 Richard D., 410 U.S. 614, 619 (1973). Rather, whether to prosecute criminal

 statutes and bring charges are decisions left to the discretion of a prosecutor.

 United States v. Batchelder, 442 U.S. 114, 124 (1979); see also, e.g., Kapu v.

 Attorney Gen., Haw., 2017 WL 4479252, at *5 (D. Haw. Oct. 6, 2017) (reiterating

 that private individuals have no authority to issue a criminal indictment for a

 violation of a criminal statute); Retanan v. Cal. Dep’t of Corr. & Rehab., 2012 WL

 1833888, at *5 (E.D. Cal. May 18, 2012) (“[I]t is well-established that a private

 individual has no constitutional right and standing to bring a criminal complaint

 against another individual.”) (citations omitted).


        3
         Count One also mentions HRS § 663-2, but that statute—which provides for certain
 defenses—does not provide a cause of action for anything, much less for extortion.
        4
          The court applies the same standard to a Rule 12(c) motion as it does to a Rule 12(b)(6)
 motion. See, e.g., Cafasso v. Gen. Dynamics C4 Sys., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011).
 Under that standard, “[d]ismissal can be based on the lack of a cognizable legal theory or the
 absence of sufficient facts alleged.” UMG Recordings., Inc. v. Shelter Capital Partners, LLC,
 718 F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696,
 699 (9th Cir. 1990)).

                                                 3
Case 1:20-cv-00117-JMS-RT Document 28 Filed 06/26/20 Page 4 of 6            PageID #: 290




              Moreover, individuals rarely have an implied private cause of action

 for violations of criminal statutes. See, e.g., Chrysler Corp. v. Brown, 441 U.S.

 281, 316 (1979) (reiterating that a private right of action under a criminal statute is

 rarely implied); Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980) (holding

 that “[t]hese criminal provisions [18 U.S.C. §§ 241 and 242]. . . provide no basis

 for civil liability”) (citations omitted); Cent. Bank of Denver, N.A. v. First

 Interstate Bank of Denver, 511 U.S. 164, 190 (1994) (“[W]e refuse[ ] to infer a

 private right of action from ‘a bare criminal statute’ . . . [a]nd we have not

 suggested that a private right of action exists for all injuries caused by violations of

 criminal prohibitions.”) (quoting Cort v. Ash, 422 U.S. 66, 80 (1975)).

              And so, courts consistently dismiss civil causes of action based on

 criminal statutes, including Hawaii criminal statutes. See, e.g., DeAlcantara v.

 Shigemura, 2016 WL 6518618, at *2 (D. Haw. Nov. 2, 2016) (“The claims pleaded

 in the Complaint, which are all based on violations of federal criminal statutes, are

 DISMISSED with prejudice.”); Pitts v. Espinda, 2016 WL 475137, at *10 (D.

 Haw. Feb. 8, 2016) (“Plaintiff has no private right of action to enforce a criminal

 statute and this claim [for violation of HRS § 710-1063] is DISMISSED.”); Finley

 v. Rivas, 2010 WL 3001915, at *5 (D. Haw. July 10, 2010) (dismissing claims for

 damages based on alleged violations of HRS §§ 707-730 to 707-734—criminal

 statutes for sexual assault—because they “provide for adequate enforcement by

                                            4
Case 1:20-cv-00117-JMS-RT Document 28 Filed 06/26/20 Page 5 of 6                       PageID #: 291




 creating criminal penalties and do not expressly create a private right of recovery”)

 (citation omitted); Jaentsch v. Puha, 2018 WL 1463348, at *5 (D. Haw. Mar. 23,

 2018) (“To the extent Jaentsch alleges claims under Hawaii Revised Statutes

 §§ 708-810 to 708-814 [for burglary and criminal trespass], those claims are

 DISMISSED with prejudice.”). And nothing indicates an intent to create a private

 cause of action for violations of HRS § 707-764.

                Accordingly, Count One is DISMISSED. Ordinarily, “a pro se

 litigant is entitled to notice of the complaint’s deficiencies and an opportunity to

 amend prior to dismissal,” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir.

 1995), but that opportunity does not apply if “it is absolutely clear that no

 amendment can cure the defect,” id. And here it would be futile to amend Count

 One to allege a civil cause of action for extortion because Hawaii courts have been

 “unable to find any indication of a common law tort of extortion, and Hawaii does

 not have a civil extortion statute. Furthermore, neither the Restatement [of Torts]

 nor Prosser[, Law of Torts (4th ed. 1971),] delineates extortion as an intentional

 tort.” Myers v. Cohen, 5 Haw. App. 232, 245, 687 P.2d 6, 16 (Haw. Ct. App.),

 rev’d on other grounds, 67 Haw. 389, 688 P.2d 1145 (1984).5



        5
          If Plaintiff believes she can allege a different cause of action (besides “extortion”) based
 on the facts currently alleged in Count One, she must first seek leave to amend under Federal
 Rule of Civil Procedure 15(a)(2).

                                                  5
Case 1:20-cv-00117-JMS-RT Document 28 Filed 06/26/20 Page 6 of 6                PageID #: 292




                                  III. CONCLUSION

              For the foregoing reasons, Defendant’s Motion for Judgment on the

 Pleadings as to Count One (Extortion), ECF No. 18, is GRANTED. Count One is

 DISMISSED with prejudice.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, June 26, 2020.


                                                   /s/ J. Michael Seabright
                                                  J. Michael Seabright
                                                  Chief United States District Judge




 Tuomela v. Waldorf-Astoria Grand Wailea Hotel, Civ. No. 20-00117 JMS-RT, Order Granting
 Defendant’s Motion for Judgment on the Pleadings as to Count One (Extortion), ECF No. 18




                                             6
